            Case 1:18-cv-08530-LJL Document 47 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              7/22/2020
                                                                       :
PHILIP E. DEBLASIO,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-8530 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
NYC HEALTH & HOSPITAL CORPORATION ET AL, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         The Court is in receipt of Defendants’ motion to dismiss Plaintiff’s Complaint based on
failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). (Dkt. No. 46.)

        Plaintiff, pro se, filed his Complaint in this action on September 18, 2018. (Dkt. No. 2.)
The Complaint alleges that the New York City Department of Correction’s medical providers
denied Plaintiff his Hepatitis C medication. (Id.) On August 5, 2019, the Hon. Jesse M. Furman
(to whom the case was then assigned) issued a scheduling order requiring that all discovery be
complete within 6 months of the date of that order. (Dkt. No. 32.) On December 5, 2019,
Defendants advised Judge Furman that they had served discovery requests on Plaintiff, which
remained outstanding. (Dkt. No. 34.) On February 4, 2020, the case was reassigned to the
undersigned. The same day, the Court received a request from Defendants to extend the fact
discovery deadline until May 5, 2020. (Dkt. No. 36.) The letter advised that discovery demands
had been served on Plaintiff on September 12, 2019 and that no responses had been received.
(Id.) The letter further advised that Defendants had recently learned that Plaintiff was transferred
to a different correctional facility and had not updated his address with Defendants or with the
Clerk of Court. (Id.) The letter requested the additional time to re-serve previous discovery
demands upon Plaintiff at his new address. (Id.) The Court granted that request. (Dkt. No. 38.)

        The February 4, 2020 letter indicated that Plaintiff’s new address is:

        Philip E. DeBlasio
        Plaintiff Pro Se
        DIN No: 19-A-0070
        Green Haven Correctional Facility
        594 Rt. 216
        Stormville, New York 12582-0010
          Case 1:18-cv-08530-LJL Document 47 Filed 07/22/20 Page 2 of 2




(Dkt. No. 36.) But such address was never updated for Plaintiff on the docket. Rather, the
docket currently reflects that Plaintiff resides at the Marcy Correctional Facility.

        On May 1, 2020, Defendants moved to dismiss Plaintiff’s Complaint based on his failure
to prosecute this action. (Dkt. No. 43.) That letter reflected that a copy was being sent to
Plaintiff at the Green Haven address. (Id.) On the same day, the Court ordered Plaintiff to show
cause why the action should not be dismissed no later than June 22, 2020. (Dkt. No. 44.)
Because the docket still reflected Plaintiff’s Marcy Correctional Facility address, a copy of the
Court’s order was sent there.

        Defendants’ instant motion relies on the fact that Plaintiff did not show cause as required
by the Court’s May 1, 2020 order. (Dkt. No. 46.) But the Court now has good reason to believe
that Plaintiff never received that order. Indeed, Defendants’ instant motion reflects that a copy
of the instant motion was sent to the Green Haven address, which the Court construes as a
representation from Defendants that such address is the current one for Plaintiff.

       Accordingly, the following is HEREBY ORDERED:

   1. Both of Defendants’ motions to dismiss (Dkt. Nos. 43, 46) are DENIED WITHOUT
      PREJUDICE. The Clerk of Court is respectfully directed to terminate those motions.

   2. The Clerk of Court is respectfully directed to update the address for Plaintiff to the one
      below:

       Philip E. DeBlasio
       Plaintiff Pro Se
       DIN No: 19-A-0070
       Green Haven Correctional Facility
       594 Rt. 216
       Stormville, New York 12582-0010

   3. The Clerk of Court is respectfully directed to mail the following documents to Plaintiff’s
      updated Green Haven address: Dkt. Nos. 43, 44, 46, and this order.

   4. No later than September 1, 2020, Plaintiff shall show cause in writing why this
      action should not be dismissed for failure to prosecute.


       SO ORDERED.

Dated: July 22, 2020                               __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge



                                                     2
